AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina




             United States of America,
                         Plaintiff
                            v.                                             Civil Action No.      1:16-000825-JMC


  Savannah River Nuclear Solutions LLC and Fluor
              Federal Services Inc.,
                   Defendants

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of           dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .

O other: the Plaintiff shall take nothing of the Defendants as to Government’s claims for unjust enrichment against
FFS (Count V) and for payment by mistake against SRNS and FFS (Count VI) and these claims are dismissed.



This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The Court having granted in
part the defendants’ motion to dismissed as to Count V and Count VI of the Complaint.


Date: June 24, 2021                                                       CLERK OF COURT


                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
